  Case 18-08932         Doc 72     Filed 12/13/18 Entered 12/13/18 09:26:12              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-08932
         LARRY BERNARD MILLER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/27/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/13/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-08932      Doc 72       Filed 12/13/18 Entered 12/13/18 09:26:12                     Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $16,200.00
       Less amount refunded to debtor                       $13,420.53

NET RECEIPTS:                                                                                   $2,779.47


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,117.97
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $661.50
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $2,779.47

Attorney fees paid and disclosed by debtor:               $1,882.03


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ADT SECURITY SERCICES          Unsecured         455.88           NA              NA            0.00       0.00
AMERILOAN                      Unsecured         390.00           NA              NA            0.00       0.00
CERULEAN                       Unsecured         492.86           NA              NA            0.00       0.00
CHASE BANK                     Unsecured      2,400.00            NA              NA            0.00       0.00
CHASE BANK                     Unsecured      1,375.95            NA              NA            0.00       0.00
CHECK N GO                     Unsecured         746.87           NA              NA            0.00       0.00
COMPLETE PAYMENT RECOVERY SE   Unsecured      1,175.00            NA              NA            0.00       0.00
CONTINENTAL FINANCE            Unsecured         492.00           NA              NA            0.00       0.00
DEUTSCHE BANK NA               Secured       47,512.52     19,921.32        47,512.52           0.00       0.00
DEUTSCHE BANK NA               Unsecured     47,512.52            NA              NA            0.00       0.00
DEUTSCHE BANK NA               Secured              NA     27,591.20        27,591.20           0.00       0.00
DEUTSCHE BANK NATIONAL         Secured              NA         806.71          806.71           0.00       0.00
DEUTSCHE BANK NATIONAL         Secured      128,000.00    143,084.10       143,890.81           0.00       0.00
DITECH FINANCIAL               Secured       75,000.00     97,204.96             0.00           0.00       0.00
DITECH FINANCIAL               Unsecured     33,300.68            NA              NA            0.00       0.00
IL DEPT OF REVENUE             Unsecured         500.78        655.70          655.70           0.00       0.00
IL DEPT OF REVENUE             Priority       2,975.20       2,638.16        2,638.16           0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured            NA       4,090.02        4,090.02           0.00       0.00
INTERNAL REVENUE SERVICE       Priority             NA     14,648.36        14,648.36           0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured     18,736.39            NA              NA            0.00       0.00
LVNV FUNDING                   Unsecured         984.00        984.61          984.61           0.00       0.00
LVNV FUNDING                   Unsecured         251.00        529.64          529.64           0.00       0.00
MaxLend                        Unsecured      2,139.63            NA              NA            0.00       0.00
MIDLAND FUNDING                Secured        4,653.47            NA              NA            0.00       0.00
MIDLAND FUNDING                Unsecured      4,653.47            NA              NA            0.00       0.00
NAPUS FEDERAL CR UN            Unsecured      9,015.89            NA              NA            0.00       0.00
National Credit Adjusters      Unsecured      4,709.14            NA              NA            0.00       0.00
NCB MANAGEMENT SERVICES INC    Unsecured      3,860.00       3,860.00        3,860.00           0.00       0.00
ONE CLICK CASH                 Unsecured         390.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE              Unsecured      1,929.29            NA              NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured      3,719.50       3,719.50        3,719.50           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-08932       Doc 72        Filed 12/13/18 Entered 12/13/18 09:26:12                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted      Allowed         Paid          Paid
PREMIER BANKCARD                 Unsecured         478.00        732.02        732.02           0.00        0.00
RIA BEAN                         Unsecured      4,750.00            NA            NA            0.00        0.00
SIGNATURE FCU                    Unsecured      9,015.89       9,015.89      9,015.89           0.00        0.00
SIGNMYLOAN.NET                   Unsecured         456.00           NA            NA            0.00        0.00
Spot Loan                        Unsecured      2,045.80            NA            NA            0.00        0.00
TITLEMAX OF ILLINOIS             Secured        3,400.00       3,334.35      3,334.35           0.00        0.00
US SMALL BUSINESS ADMINISTRATI   Unsecured     13,887.26     13,887.26     13,887.26            0.00        0.00
WELLS FARGO BANK NA              Unsecured     41,925.45            NA            NA            0.00        0.00
WELLS FARGO BANK NA              Unsecured    144,100.96            NA            NA            0.00        0.00
WELLS FARGO BANK NA              Secured      125,438.00            NA            NA            0.00        0.00
WELLS FARGO BANK NA              Secured      128,000.00            NA    128,000.00            0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                 $319,403.33                 $0.00                $0.00
      Mortgage Arrearage                                     $0.00                 $0.00                $0.00
      Debt Secured by Vehicle                            $3,334.35                 $0.00                $0.00
      All Other Secured                                 $28,397.91                 $0.00                $0.00
TOTAL SECURED:                                         $351,135.59                 $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00                $0.00
       Domestic Support Ongoing                              $0.00                 $0.00                $0.00
       All Other Priority                               $17,286.52                 $0.00                $0.00
TOTAL PRIORITY:                                         $17,286.52                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                             $37,474.64                 $0.00                $0.00


Disbursements:

       Expenses of Administration                              $2,779.47
       Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                           $2,779.47




UST Form 101-13-FR-S (09/01/2009)
  Case 18-08932         Doc 72      Filed 12/13/18 Entered 12/13/18 09:26:12                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
